Exhibit 10.1

 

 

EXCLUSIVE SALES AND DISTRIBUTION AGREEMENT

 

This Exclusive Sales and Distribution Agreement (the “Agreement”) is made and
entered into as of the latest date set forth on the signature lines below (the
“Effective Date”) by and between Oculus Innovative Sciences, Inc., a Delaware
corporation having a place of business at 1129 North McDowell Boulevard,
Petaluma, California, USA 94954 (“Oculus”); and Manna Pro Products, LLC, a
Missouri limited liability company having a place of business at 707 Spirit 40
Park Dr. Suite 150, Chesterfield, MO 63005 (“Manna Pro”).

 

WHEREAS Oculus has developed proprietary technology and know-how (“Oculus
Technology”) which Oculus uses in certain products that it distributes in the
animal health market through various distribution channels; and

 

WHEREAS, Manna Pro has a robust sales force and distribution network focused on
sales of animal products in the Distribution Channels (as hereinafter defined).

 

NOW THEREFORE in consideration of the mutual promises and undertakings of the
parties hereto, and for other valuable consideration, the sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:

 

1.          Definitions.

 

1.1          “Animal Health Care” means the promotion of wellness in equine and
farm animals.

 

1.2          “Animal Health Care Products” means products, not including
livestock feed or pet food, that are labeled for use solely for non-human
animals, which promote health in equine and farm animals, and are not required
to be prescribed or dispensed by a veterinarian or other animal health
professional.

 

1.3          “Applicable Law” means any present or future national, provincial,
federal, state, local or similar law (whether under statute, rule, regulation or
otherwise), permit requirement, order, decree, judgment or directive, or
regulation or other requirement applicable to the manufacture, marketing,
distribution, and sale of Products in the Field.

 

1.4          “Bonus Trigger” means the amount specified as a Bonus Trigger for
each Contract Year on Exhibit B.

 

1.5          “Calendar Year” means each twelve (12) month period beginning on
January 1st and ending on December 31st.

 

1.6          “Certificate of Analysis” means the set of criteria set forth in a
document certifying the contents and quality of each batch of Product delivered
to Manna Pro, as reasonably established by Oculus, and which may include
measurements for viscosity, clarity, pH, and assays of active ingredients.

 



 1 

 

 

1.7          “Channel Partners” means, (a) with respect to the Exclusive
Distribution Channel, (i) Farm Animal Specialty Stores and Distributors to Farm
Animal Specialty Stores, and (ii) Farm Animal Veterinarians and Distributors to
Farm Animal Veterinarians, and (b) with respect to the Non-Exclusive
Distribution Channel: (i) Mass Retailers and Distributors to such retailers, and
(ii) Food Specialty Stores and Distributors to such retailers.

 

1.8          “Companion Animal Veterinarian Channel” means the distribution
channel for the sale and distribution of Products, directly or through
Distributors, to Companion Animal Veterinarians. For the avoidance of doubt, the
Companion Animal Veterinarian Channel does not include the Farm Animal
Veterinarian Channel or Farm Animal Specialty Stores.

 

1.9          “Companion Animal Veterinarian” means a licensed companion animal
professional whose practice is focused on companion animals, such as dogs, cats,
and other animals kept as home pets, and who does not solicit or routinely
provide services to farm and ranch animals.

 

1.10        “Confidential Information” means information of a party, which
information is conspicuously marked with “Confidential”, or “Proprietary” or
other similar legend, or information that a reasonable person would consider to
be proprietary or confidential under the circumstances, in each case whether in
written or digital medium, orally disclosed or observed. The Microcyn
Technology, the Product, Manna Pro products, quantities, schedules and pricing,
projections, business plans and terms of this Agreement, shall be considered
Confidential Information hereunder whether disclosed orally or in writing, or
whether or not marked “Confidential” or “Proprietary”.

 

1.11        “Contract Year” means each twelve (12) month period following and
having as its anniversary on the one-year anniversary of the Effective Date.

 

1.12        “Corporate Event” means either (i) the acquisition of Manna Pro by
another Entity, or the acquisition of another Entity by Manna Pro, in either
case by means of any transaction or series of related transactions (including
any reorganization, merger or consolidation or stock transfer, but excluding any
such transaction effected primarily for the purpose of changing the domicile of
Manna Pro), unless Manna Pro’s stockholders of record immediately prior to such
transaction or series of related transactions hold, immediately after such
transaction or series of related transactions continue to hold at least 50% of
the voting power of the surviving or acquiring Entity (provided that the sale by
Manna Pro of its securities for the purposes of raising additional funds shall
not constitute a Corporate Event hereunder), or (ii) the acquisition by Manna
Pro of substantially all of the assets of another Entity or the purchase of
substantially all of the assets of Manna Pro, or the division of Manna Pro
responsible for distribution of the Products, by another Entity, in any case by
means of a single or series of related transactions.

 

1.13        “Distribution Channels” means the Exclusive Distribution Channel and
the Non-Exclusive Distribution Channel.

 

1.14        “Distributor” means a distributor whose predominant product
offerings are Animal Health Care Products that are distributed from and through
such distributor’s own brick-and-mortar premises, online sites or catalogs.

 



 2 

 

 

1.15        “Drug Channel” means the distribution channel, for the sale and
distribution of Animal Health Care Products, directly or through Distributors,
to Drug Specialty Stores. For the avoidance of doubt, the Drug Channel does not
include Farm Animal Specialty Stores or the Farm Animal Veterinarian Channel.

 

1.16        “Drug Specialty Store” means a retail store whose predominant
merchandise is non-consumable human health care products (such as Walgreen’s and
CVS drug stores), sold through such store’s own brick and mortar stores, online
site and catalogues. For the avoidance of doubt, the Drug Channel does not
include Farm Animal Specialty Stores.

 

1.17        “Effective Date” has the meaning set forth in the preamble hereof.

 

1.18        “Entity” means an organization, company, or other legal person that
manufactures, sells or distributes hypochlorous acid technology-based products
that are reasonable substitutes for Products, including an Oculus Competitor.

 

1.19        “Exclusive Distribution Channel” means all Farm Animal Specialty
Stores, Farm Animal Veterinarians, and Distributors to Farm Animal Specialty
Stores and Farm Animal Veterinarians.

 

1.20        “Farm Animal Specialty Store” means a retail store whose primary
merchandise (at least 51%) is farm and ranch animal (including equine) and
livestock consumables and non-consumables, including Veterinary Service, Inc.,
Bradley Caldwell, Inc. and Durvet Animal Health Products, Inc., whose product
offerings are sold through such store’s own brick and mortar stores, online site
and catalogues.

 

1.21        “Farm Animal Veterinarian Channel” means the distribution channel
for the sale and distribution of Animal Health Care Products, directly or
indirectly through Distributors, to Farm Animal Veterinarians. For the avoidance
of doubt, the Farm Animal Veterinarian Channel does not include Farm Animal
Specialty Stores.

 

1.22        “Farm Animal Veterinarian” means a licensed farm and ranch animal
professional whose practice is expressly primarily focused on large farm and
ranch animals, such as horses, cows and livestock, and who does not solicit or
routinely provide services to companion animals.

 

1.23        “Field” means the non-prescription and non-professionally dispensed
animal health care field.

 

1.24        “FDA” means the United States Food and Drug Administration or any
successor agency, and any agency having similar function and authority in any
jurisdiction outside the United Sates that comprise a part of the Territory.

 

1.25        “Food Channel” means the distribution channel for the sale and
distribution of Animal Health Care Products, directly and indirectly through
Distributors, to Food Specialty Stores. For the avoidance of doubt, the Food
Channel does not include Farm Animal Specialty Stores or the Farm Animal
Veterinary Channel.

 



 3 

 

 

1.26        “Food Specialty Store” means a store whose predominant merchandise
is human-consumable products (such as Albertson’s and Kroger), sold through such
store’s own brick and mortar stores, online site and catalogue.

 

1.27        “Intellectual Property Rights” means all intellectual property
rights worldwide arising under statutory or common law or by contract and
whether or not perfected, now existing or hereafter filed, issued, or acquired,
including all (a) patent rights; (b) rights associated with works of authorship
including copyrights and mask work rights; (c) trademarks, service marks, trade
dress and trade names; (d) rights relating to the protection of trade secrets;
and (e) any right analogous to those set forth herein and any other proprietary
rights relating to intangible property.

 

1.28        “Label,” “Labeled” or “Labeling” shall mean all labels and other
written, printed or graphic matter upon (i) the Product or any container or
wrapper utilized with the Product, and/or (ii) any written material accompanying
the Product, including, without limitation, package inserts.

 

1.29        “Mass Channel” means the distribution channel, for the sale and
distribution of Animal Health Care Products, directly and through Distributors,
to Mass Retailers. For the avoidance of doubt, the Mass Channel does not include
Farm Animal Specialty Stores or the Farm Animal Veterinarian Channel.

 

1.30        “Mass Retailer” means a large store that carries a diverse mix of
general merchandise, and human and non-human consumables and non-consumables
(including Animal Health Care Products), but whose primary offering is not
Animal Health Care Products (such as Walmart and Target), whose product
offerings are sold through such store’s own brick and mortar stores, online site
and catalogues.

 

1.31        “Marketing Authorization” means the permit, authorization and/or
license for the Products issued by the relevant health authorities in the
Territory, the underlying applications thereto, and any supplements and
amendments to such government authorizations that authorize the holder of such
license to market and sell the Products in the Territory.

 

1.32        “Marketing Expenses” means the costs and expenses incurred and paid
by Manna Pro that are directly and exclusively related to the marketing and
promotion of the Products in the Field in the Territory, including costs and
expenses related to: (i) general marketing, including journal advertising,
on-line / social media expenses, photography, video, and direct mail; Packaging
design; and Packaging plates; (ii) consumer marketing expenses, including
coupons (e.g., discounts, buy-one-get-one-free), point of sale coupons, rebates;
samples; sponsorships (to extent amount and percentage allocation approved prior
to Manna Pro’s execution of sponsorship agreement if not exclusively related to
the marketing and promotion of the Products); design, printing, and mailing of
direct mail); (iii) trade expenditures, including discounts, customer rebates/
customer funds; dealer promotions; trade shows; Product data sheets, point of
sale material; and (iv) Manna Pro programs, including monetary “spiffs”
(promotion incentives that are in addition to, and not a substitute for,
commissions or salaries) for direct sales representatives and/or Manna Pro
direct sales personnel; provided, however, that Marketing Expenses may include
marketing expenses incurred by Manna Pro that are not exclusively for Products
if such expenses, use and percentage allocation is approved by Oculus in
writing, in advance, and at its sole discretion. Any amounts paid by Oculus in
the form of vendor support to the marketing expenditures shall reduce the Market
Expenses on a dollar-for-dollar basis. For the avoidance of doubt, Marketing
Expense shall not include any salaries or commission paid or payable to any
person (whether in a capacity as employee, sales representative, or other).

 



 4 

 

 

1.33         “Microcyn Technology” means Oculus’ patented hypochlorous-acid and
hypochlorite based formulations, whether in liquids, solids, gels or other
formulation, generated through the use of Oculus’ patented processes.

 

1.34        “Minimum Marketing Spend” means the minimum Marketing Expenditures
that Manna Pro must pay each Contract Year, as specified in Exhibit B. The
Minimum Marketing Spend for each Renewal Term after the Initial Term, if any,
shall be ten percent (10%) of the Bonus Trigger.

 

1.35        “Minimum Purchases” means the Product Purchase Amounts that Oculus
must receive from Manna Pro each Contract Year as specified in Exhibit B, as
amended from time to time as provided in Section 4.1(b) of this Agreement.

 

1.36        “Non-Exclusive Distribution Channel” means the Food Channel and the
Mass Channel , and in each case, Distributors to each such channel.

 

1.37        “Oculus Competitor” means a person who derives twenty percent (20%)
or more of its revenues from hypochlorous acid technology-based products that
are a reasonable substitute for the Products.

 

1.38        “Oculus Marks” means the trade names, trademarks and service marks
owned or used by Oculus, including, without limitation “Oculus” and “Microcyn”.

 

1.39        “Packaging” means all primary containers, including tubes, cartons,
shipping cases or any other like matter used in packaging or accompanying the
Product.

 

1.40        “Permitted Use” means use in accordance with the applicable label
claims consistent with Applicable Law and applicable Regulatory Approvals.

 

1.41        “Pet Specialty Channel” means the distribution channel for the sale
and distribution of products, directly to Pet Specialty Stores, and indirectly
through distributors whose primary offering is products offered for sale by Pet
Specialty Stores.

 

1.42        “Pet Specialty Store” means a store whose primary merchandise (at
least 51%) consists of grooming supplies, toys, treats and food for companion
animals, sold through such store’s own brick and mortar stores, online site and
catalogues.

 

1.43        “Products” means the Animal Health Care Products formulated using
the Microcyn Technology, as described on Exhibit A, as amended from time to time
by agreement of the parties, and which are labeled under the MicrocynAH/Manna
Pro co-brand.

 



 5 

 

 

1.44        “Product Purchase Amount” means the aggregate payments actually
received by Oculus Manna Pro for Product purchases (net of packing, freight,
tax, insurance, duties and all other charges, and net of refunds).

 

1.45        “Regulatory Approvals” means any and all approvals, applications,
registrations, licenses, certifications and other requirements imposed by any
governmental agency or other entity exercising any regulatory or other
governmental or quasi-governmental authority.

 

1.46        “Sales Bonus” has the meaning ascribed thereto in Section 2.5.

 

1.47         “Specifications” means the criteria set forth in the Certificate of
Analysis for each applicable Product.

 

1.48        “Territory” shall mean the United States of America and Canada.

 

2.          Distribution Rights; Exclusivity; Minimum Purchases.

 

2.1          General. This Agreement establishes the terms and conditions on
which Oculus will sell to Manna Pro the Products, and the terms and conditions
on which Manna Pro shall have the right to sell the Products. This Agreement
shall not be modified, supplemented or interpreted by any trade usage or prior
course of dealing not made a part of this Agreement by its express terms and
agreed to by the parties in writing. Notwithstanding the preprinted terms and
provisions of any purchase orders, other sales documentation or other
communications exchanged or used by Manna Pro or Oculus, all purchases and sales
of Products shall be subject to the terms and provision of this Agreement, and,
unless otherwise expressly agreed in a written agreement referencing this
Agreement and signed by both parties, neither party will be bound by any term or
provision which is inconsistent with or differs from any of the terms and
provisions of this Agreement.

 

2.2          Distribution Rights.

 

a)          Exclusive Distribution Rights. Subject to all the terms and
conditions of this Agreement, Oculus hereby appoints Manna Pro throughout the
Term as the exclusive distributor of the Products (which shall be labeled,
branded and packaged as provided in Section 2.11) through the Exclusive
Distribution Channel for the Permitted Use, in the Field, in the Territory.

 

b)          Non-Exclusive Distribution Rights. Subject to all the terms and
conditions of this Agreement, Oculus hereby appoints Manna Pro throughout the
Term as the non-exclusive distributor of the Products (which shall be labeled,
branded and packaged as provided in Section 2.11) directly through the
Non-Exclusive Distribution Channel for the Permitted Use, in the Field, in the
Territory.

 

c)          Mutually Exclusive Channels. Each of Oculus and Manna Pro agree
that, notwithstanding anything set forth above in this Section 2.2(a) and (b)
above, but subject to the provisions of this subsection (c), it will not solicit
or accept from, or fulfill orders for Products placed by, any customer operating
in the Non-Exclusive Distribution Channel (the “Mutually Exclusive Channels”) if
such prospective customer is a current customer of the other party. For purposes
of this subsection (c), a “current customer” shall mean a customer with respect
to which the ordering or fulfillment of, or the payment for, any Animal Health
Care Product sold by either party to such customer has occurred within six (6)
months of the date of measurement and inquiry. Each of Oculus and Manna Pro
acknowledges and agrees that, as of the Effective Date, neither Oculus nor Manna
Pro has any “current customer”. Each party agrees that during the six-month
period commencing on the Effective Date, it will notify the other party in
writing when it receives an order for Products from a customer in a Mutually
Exclusive Channel, and each party will provide the other party on a bi-annual
basis throughout the Term with a list of its then-current customers in the
Mutually Exclusive Channels, and will notify the other prior to first accepting
a purchase order for Products from such a customer not otherwise prohibited
pursuant to the terms hereof.

 



 6 

 

 

d)          If it comes to the attention of Manna Pro or Oculus that the use,
sale or distribution of Products by either such party or any of its Channel
Partners in any Distribution Channel is not compliant with the terms of this
Agreement, Manna Pro or Oculus, as the case may be, shall promptly notify the
other party in writing and provide such party with such information that has
come to its attention. Each party shall use commercially reasonable efforts to
promptly rectify any non-compliance.

 

e)          For the avoidance of doubt, the parties agree that Manna Pro has the
right to sell the Products solely to Channel Partners for ultimate sale solely
to end-user retail customers for the Permitted Use in the Field in the
Territory. Manna Pro may distribute the Products only to Channel Partners
located and taking delivery within the Territory. Manna Pro shall be responsible
for acts or omissions of any Channel Partner not in conformity with the terms of
this Agreement or any agreement between Manna Pro and any Channel Partner. Manna
Pro may not distribute, sell or dispose of Products except pursuant to the
Labeling, branding and Packaging requirements specified herein.

 

f)           Any rights not expressly granted to Manna Pro under this Section
2.2 are reserved to Oculus, and Oculus reserves the worldwide right to, and to
authorize third parties to, make, have made, use, sell, offer to sell, have
sold, import (collectively, “Use”) and to authorize third parties to Use the
Products through all channels, in all fields, and territories other than as
provided in this Section 2.2.

 

g)          Without limiting the foregoing, and without expanding the license
granted to Manna Pro in this Section 2.2, Manna Pro expressly agrees that it
shall not, throughout the Term, sell any Products in the Pet Specialty Channel
or the Companion Animal Veterinarian Channel.

 

2.3          Forecasts.

 

a)          Within thirty (30) days after the Effective Date, and at least ten
(10) days prior to the end of each calendar quarter during the Term, Manna Pro
shall deliver to Oculus a non-binding, rolling forecast of purchases of Products
for the next two (2) calendar quarters.

 

b)          Manna Pro's forecasts and orders shall reflect its good-faith
expectations of customer demand and Manna Pro shall act in a commercially
reasonable manner to schedule orders to avoid creating production capacity
problems for Oculus and decreasing shelf life. Manna Pro acknowledges that it
may take up to twelve (12) weeks to procure components for current Products.

 



 7 

 

 

2.4          Minimum Purchases. During the Term, Manna Pro shall meet the level
of effort required of it set forth in Section 5.1(a) to make the Minimum
Purchases from Oculus as set forth on Exhibit B; provided, however, that Manna
Pro’s failure in and of itself to meet the Minimum Purchase obligations
hereunder shall not constitute a claim for damages under this Agreement, so long
as Manna Pro has met its obligations and exercised the requisite level of effort
to market and sell Products required by this Agreement; and provided further,
that Oculus may avail itself of the remedies provided in Section 11.2 as a
result of Manna Pro’s failure to meet its Minimum Purchases obligation.

 

2.5          Sales Bonus. As an inducement to Manna Pro to maximize sales of
Products hereunder, for any Contract Year beginning in Contract Year 2 for which
Product Purchase Amounts in such Contract Year exceed the Bonus Trigger for such
year, Oculus shall pay to Manna Pro within sixty (60) days after the end of such
Contract Year (but in no event later than 2 ½ months after the end of the
Contract Year in which the Bonus is earned) an amount equal to [ ]† percent ([
]† %) of the amount by which the Product Purchase Amounts for such Contract Year
exceed the Bonus Trigger for such Contract Year (the “Sales Bonus”). By way of
example only, if:

 

Bonus Trigger in Contract Year X were $[ ]†; and

 

Product Purchase Amount in Contract Year X is $[ ]†;

 

The Sales Bonus payable to Manna Pro for Contract Year X would be $[ ]†.

 

2.6          Purchase Orders. All purchase orders to be fulfilled by Oculus
shall contain pricing consistent with the terms of this Agreement, requested
shipment schedule, delivery address, requested carrier and quantity terms. Manna
Pro shall forward all purchase orders to Oculus’ Petaluma, California facility
(or other facility specified by Oculus in writing), and Oculus shall fulfill and
ship orders from such facility. All purchase orders shall be subject to Oculus’
acceptance, which shall not be unreasonably withheld. Oculus shall use
commercially reasonable efforts to fill Manna Pro’s purchase orders, subject to
the provisions of Section 4.4 below. In the event of shortages in the supply of
Products, Oculus reserves the right to allocate the supply of Products among its
customers in such a manner as Oculus may determine in its sole discretion. When
acknowledgement of receipt and acceptance of a purchase order or a requested
delivery schedule is made by Oculus (either by written notice or by shipment of
the ordered Product), the purchase order or delivery schedule shall be deemed a
commitment to purchase and sell the Products pursuant to the terms of this
Agreement.

 

2.7          Prices. Unless otherwise agreed by the parties in writing, pricing
for Products shall be as set forth in Exhibit A, which prices shall be firm for
a period of one (1) year from the Effective Date.

 

2.8          Price Increases. Oculus shall have the right to increase the prices
on an annual basis after the first (1st) anniversary of the Effective Date. Each
such price increase shall be calculated by applying the [ ]† - All items,
calculated as set forth below:

 

a)          The price adjustment rate per year (“[ ]†”) will be determined by
comparing the [ ]† between the [ ]† to the [ ]† to that; provided that if the [
]† (“[ ]†”) [ ]† (“[ ]†”) and then the [ ]† (“[ ]†”) [ ]† than that for [ ]† and
[ ]†, then the applicable [ ]† used to calculate the percentage increase in the
fees shall be determined by comparison of the [ ]† for [ ]† to the [ ]†.

 

† Confidential material redacted and separately filed with the Commission.

 



 8 

 

 

b)          Oculus shall notify Manna Pro of any changes in the prices ninety
(90) days prior to any such change taking effect, and the prices on Exhibit A
shall be deemed to be changed as of the end of such ninety (90) day notice
period. The parties acknowledge and agree that the pricing set forth on Exhibit
A is for standard Products, Labeling and Packaging. Any non-standard, special
order Products (whether non-standard quantities, bottling, Packaging, Labeling,
or otherwise) will be subject to modified pricing which the parties will
negotiate in good faith. Manna Pro shall not be required to, and shall not be
responsible for payment of any fees not set forth in Exhibit A, unless it agrees
to such different pricing in writing.

 

2.9          Product Availability. The parties agree that Oculus may remove any
Product from Exhibit A at any time upon sixty (60) days’ notice to Manna Pro, if
Oculus ceases to sell such removed Product to all its customers, or immediately
in the event of any occurrence specified in Section 5.5 hereof.

 

2.10        Manufacturing.

 

a)          Oculus will manufacture the Products and provide such Products and
samples in sufficient quantities and on the agreed upon timelines, in accordance
with current Good Manufacturing Practices (“cGMP”), and in compliance with all
Applicable Laws. All Product supplied by Oculus to Manna Pro under this
Agreement shall conform to its applicable Specifications.

 

b)          All Products that Oculus delivers to Manna Pro shall be accompanied
by a Certificate of Analysis.

 

c)          If the parties approve in writing any non-standard manufacturing, or
Labeling and Packaging, the cost (and responsibility for the cost) for any such
non-standard manufacturing, Packaging and Labeling, and a determination for
adjustment of the Product price for any special order Product, and/or Labeling
and Packaging, shall be agreed in writing by the parties, and once agreed,
Oculus shall manufacture all such non-standard Product Packaging and Labeling
for the applicable Products.

 

2.11          Packaging and Labeling. Oculus and Manna Pro shall jointly work in
good faith to develop the Labeling for each Product in the following manner:

 

a)          Manna Pro shall provide to Oculus Manna Pro’s desired written,
printed or graphic matter to be used in the applicable Product Label and
Packaging, which shall conform in all respects to all Applicable Laws and the
Regulatory Approvals for the Products.

 

b)          Oculus shall, within a reasonable period of time after receipt,
review and approve Manna Pro’s proposed Product Labeling and Packaging (such
approval not to be unreasonably withheld), or propose any reasonable
modifications to same.

 



 9 

 

 

c)          Manna Pro shall not be required to pay any additional fees other
than those set forth in Exhibit A for any Labeling or Packaging materials or for
their manufacture or application to the Products unless agreed to in writing.

 

d)          Oculus will not be required to implement any Packaging or Labeling
that requires material modifications to its processes or machinery. If any
material modification to Oculus’ processes or manufacturing equipment is
necessary to manufacture or prepare the desired modified/special Manna Pro
Labeling or Packaging, the parties will negotiate in good faith to reach
agreement on adjustment to Packaging and Labeling and any additional fees or
increased pricing that are required for Oculus to provide such “non-standard”
Packaging or Labeling. The parties agree that Oculus shall not be responsible
for any costs or fees that it does not agree to in writing.

 

e)          The parties shall work together in good faith to ensure the accuracy
of all information contained on all artwork for Labels, Labeling and advertising
and promotional material (the “Materials”) for each Product and the compliance
of all Materials with all Applicable Laws and the Regulatory Approvals.

 

f)           All Labeling shall include Manna Pro as the distributor of Product
and shall include the words “Microcyn Technology®” or “MicrocynAH®”
conspicuously displayed and placed on the front of the Product with size and
placement determined jointly by Oculus and Manna Pro. The parties acknowledge
and agree that the Microcyn component of any Labeling is and shall remain
exclusively owned by Oculus.

 

g)          On the terms and subject to the provisions of this Agreement, Oculus
hereby grants to Manna Pro throughout the Term a non-exclusive license and right
to use the Oculus Marks on Labeling and Packaging of delivered Products as
required for Manna Pro to exercise its rights and perform its obligations
hereunder. Manna Pro's use of the Oculus Marks and the goodwill associated
therewith shall inure solely to Oculus's benefit.

 

h)          Should Manna Pro desire or be required to make any change in any
Label or Packaging, Manna Pro shall submit the revisions to Oculus, and the
parties will process such modification as a new Label as set forth in this
Section 2.11, at Manna Pro’s expense.

 

i)           Manna Pro shall not, without the prior written consent of Oculus,
remove, alter or obscure any trade names, trademarks, notices, patent numbers,
serial numbers, labels, tags, dates or other identifying marks, symbols, or
legends affixed to any Products or to the packages in which the Products are
placed after the Labels and Packaging have been approved by the parties in
writing.

 

j)           Manna Pro shall not re-bottle or change the Product containers.

 

k)          Once approval of Packaging or Labeling are given by Oculus, such
approval cannot be rescinded unless a change is required by Applicable Law. If
such a change in Packaging or Labeling is required, Oculus shall immediately
notify Manna Pro, and the parties shall work together in good faith to review
and approve in a timely manner new Packaging and/or Labeling that meet all
Applicable Law.

 



 10 

 

 

l)           Oculus shall not be required to supply any Product with any
non-standard Packaging or Labeling or to bear any costs for non-standard Product
Packaging or Labeling unless it agrees in writing in advance.

 

3.          Manufacturing Facilities Audit. Manna Pro shall have the right, upon
reasonable advance notice to Oculus, to inspect manufacturing facilities used to
manufacture or package Products hereunder for the purpose of confirming Oculus’
or its designees’ compliance with the terms of this Agreement; provided that
such visit and inspections shall be during normal business hours, shall be
subject to the confidentiality provisions of this Agreement, shall not be
materially disruptive to Oculus, and at Oculus’ option, Manna Pro or its
representative shall be accompanied by an Oculus employee at all times while at
or in the facility; and provided further, that Manna Pro shall be allowed to use
a third party auditor to perform such inspections.

 

4.           Shipment, Delivery and Acceptance.

 

4.1          Shipping and Inventory. Oculus will ship Products to Manna Pro.

 

4.2          Shipment of Product. All freight charges from Oculus’ premises in
Petaluma, California, including special handling charges of carrier, to Manna
Pro’s designated warehouses, shall be paid by Manna Pro. The method of shipment
shall be as instructed by Manna Pro to Oculus in writing, or, if no such
instructions are given by Manna Pro, by such method as Oculus may reasonably
determine.

 

4.3          Packaging. Oculus shall package the Products for shipment to Manna
Pro in the Packaging sizes specified on Exhibit A. Any additional or different
Packaging shall be addressed pursuant to the provisions of Section 2.11.

 

4.4          Delivery. All orders are given and accepted with the understanding
that they are subject to Oculus’ ability to obtain materials from suppliers and
are subject to manufacturing schedules and government regulations that may be in
effect from time to time; provided, however, that notwithstanding the foregoing,
the parties agree that Oculus must exercise commercially reasonable efforts to
deliver in a timely manner all Product for which a purchase order has been
accepted. Failure to meet a delivery date for the reasons set forth in this
paragraph shall not constitute cause for cancellation of the order unless
delivery is materially delayed such that Manna Pro can no longer sell the
applicable Product. Oculus may elect to make partial shipments.

 

4.5          Risk of Loss or Damage. Risk of loss shall pass to Manna Pro upon
shipment from Oculus’ facility.

 

4.6          Cancellation; Rescheduling. Manna Pro may not cancel any shipment
under a purchase order once the purchase order is accepted by Oculus. Manna Pro
may reschedule such shipment as long as notice is provided fifteen (15) days
prior to the scheduled manufacturing of the batch. Such rescheduling shall be
for no longer than sixty (60) days.

 

4.7          Oculus Invoices. Invoices will be dated as of the date of shipment
except if Products are stored at Manna Pro’s request for more than thirty (30)
days beyond completion of their manufacture, in which case invoices will be
dated as of the date of completion of post-manufacturing testing (i.e., after
all QA and testing have been performed and Oculus has confirmed that the
applicable Product conforms with its applicable Specifications and all other
requirements herein).

 



 11 

 

 

4.8          Payment. Manna Pro shall pay all invoiced amounts contained in
invoices submitted to Manna Pro for Products delivered during the invoice
period; provided, however, that if Manna Pro believes in good faith that any
portion of an invoice is inaccurate, Manna Pro shall notify Oculus promptly of
any amount Manna Pro believes in good faith does not correctly correspond to the
corresponding purchase order(s), Manna Pro will pay such portion of the invoice
that is not disputed, the parties agree to work together promptly to rectify any
inaccuracy, and Manna Pro agrees to any all remaining portions of any invoice
promptly after resolution of any disputed amounts. Payment shall be due thirty
(30) days after receipt of such invoices by Manna Pro; and provided further,
that should Manna Pro pay such invoices within ten (10) days after receipt, a [
]† percent ([ ]†%) discount shall apply, and Manna Pro shall pay only [ ]†
percent ([ ]†%) of the invoiced amount, which shall be considered payment in
full of such invoice.

 

4.9          Force Majeure. Neither party shall be liable for nonperformance or
delay in performance (other than of obligations regarding payment of money or
confidentiality) caused by any event reasonably beyond the control of such party
including, but not limited to, wars, hostilities, revolutions, riots, civil
commotion, national emergency, strikes, lockouts, epidemics, fire, flood,
earthquake, force of nature, explosion, embargo, or any other Act of God, or any
law, proclamation, regulation, ordinance, or other act or order of any court,
government or governmental agency. Notwithstanding the foregoing, if such event
causes a delay in performance of more than thirty (30) days, the unaffected
party shall have the right to terminate this Agreement without penalty upon
written notice at any time prior to the affected party’s resumption of
performance.

 

5.          Certain Obligations.

 

5.1          Manna Pro Obligations.

 

a)          Manna Pro shall be responsible for all sales and marketing activity
associated with the Products, including trade efforts (Distribution Channels),
marketing support, sales activity, etc. Manna Pro shall use commercially
reasonable efforts consistent with the exclusive rights granted hereunder to
market the Products to Channel Partners through the Distribution Channels for
the Permitted Use in the Field in the Territory. In no event will the scope,
degree, or quality of its efforts be less than Manna Pro applies to the launch,
marketing and selling of its own products through the same Distribution
Channels. Manna Pro shall expend from its own resources at least the amount
equal to the Minimum Market Spend on marketing and promotion each Contract Year
in a manner reasonably designed to effectively promote the sale of Products in
the Field in the Territory. Manna Pro shall provide Oculus with a report on an
annual basis showing: (i) the Marketing Expenses actually paid by Manna Pro,
(ii) the person or entity to whom the Marketing Expenses were paid, (iii) the
purpose for such expenditure, (iv) an indication of any expenses that did not
relate directly and exclusively to the Products and evidence of Oculus’ consent
thereto; and attaching underlying evidence of payment for such Marketing
Expenses.

 

 

 

 

† Confidential material redacted and separately filed with the Commission.

 



 12 

 

 

b)          Manna Pro will develop a sales and marketing plan, which will
minimally contain a forecast for a period of five (5) years. Manna Pro and
Oculus shall negotiate in good faith to agree on the Minimum Purchases and Bonus
Triggers for those years during the Term of this Agreement not specified on
Exhibit B, if any, which shall be determined within three (3) months prior to
the end of the Initial Term (or any applicable Renewal Term, as applicable), and
such Minimum Purchases and Bonus Triggers will be added to Exhibit B, subject to
the same terms and conditions herein. In the event that this Agreement is
automatically extended without agreement between the parties on the Minimum
Purchase and/or Bonus Trigger applicable to such Renewal Term, the Minimum
Purchases for the Renewal Term shall be [ ]† % of the Minimum Purchases for the
preceding year, and the Bonus Trigger for the Renewal Term shall be [ ]† % of
the Bonus Trigger for the preceding year.

 

c)          All sales, promotion and advertising materials, whether written,
recorded, or memorialized in another medium, relating to a Product shall be
approved in advance by Oculus. All such marketing materials shall be subject to
the copy clearance procedures established by Oculus from time to time which are
applicable to all of Oculus’ customers.

 

d)          Manna Pro will keep Oculus informed as to any problems of which it
becomes aware with respect to the Products. Manna Pro will promptly notify
Oculus of any adverse event or unexpected reaction or results, and of any action
or potential government action relevant to a Product promptly upon becoming
aware of such event, reaction, result, or action, and the parties will discuss
measures to be undertaken to resolve same.

 

e)          Manna Pro shall be solely responsible for, and shall use diligent
efforts in connection with filing, communicating with, and seeking Marketing
Authorization(s), approvals, registrations, notifications and the like from the
appropriate government authorities in the Territory. Manna Pro shall not file
any such application or document without Oculus’ prior written consent, which
shall not be unreasonably withheld, conditioned or delayed. Manna Pro will
provide Oculus with any information regarding the foregoing that Manna Pro may
reasonably request; Oculus may use all such reports, documentation and
information in seeking approvals, registration, notifications or filing
applications for approvals from government authorities, or otherwise at its
discretion, outside the Territory; provided, that no Confidential Information of
Manna Pro is disclosed to third parties as a result of such use. Manna Pro shall
identify Oculus as the manufacturer on the Marketing Authorization. Manna Pro
shall regularly report to Oculus on these efforts, and Oculus will reasonably
cooperate with Manna Pro’s efforts. All costs incurred in connection with the
preparation and filing of the Marketing Authorization(s) shall be the sole
responsibility of Manna Pro.

 

f)           Manna Pro shall maintain complete and accurate books and records in
sufficient detail, in accordance with GAAP and all Applicable Laws, to enable
verification of the Minimum Marketing Spend. Such records shall be maintained
for a period of twenty-four (24) months after the end of the Term or longer if
required by Applicable Law. Oculus may demand once during any calendar year
until two years following the end of the Term an audit of the relevant books and
records of Manna Pro for any year during the Initial Term for which Manna Pro
did not meet its Minimum Purchases, in order to verify Manna Pro’s reports on
the matters addressed in this Agreement. If as a result of any audit of the
books and records of Manna Pro, it is shown that Manna Pro’s Marketing Expenses
were less than the amount reported, then Manna Pro shall reimburse Oculus for
its documented out-of-pocket costs and expenses incurred in connection with the
audit.

 

 

 

† Confidential material redacted and separately filed with the Commission.

 



 13 

 

 

g)          Manna Pro will comply with all export laws and restrictions and
regulations of the Department of Commerce or other United States or foreign
agency or authority, and will not export, or allow the export or re-export, of
any proprietary information, Products, or any direct product thereof in
violation of any such restrictions, laws or regulations. Manna Pro shall obtain
at its own expense any necessary licenses and/or exemptions with respect to the
export from the United States of all material or items deliverable by Manna Pro
to any location and shall demonstrate to Oculus compliance with all Applicable
Laws and any other export requirements prior to the delivery thereof.

 

h)          Manna Pro shall use the same methods to protect the parties’ rights
with respect to the Products and Confidential Information as it uses to protect
its own or any third party’s confidential information or Intellectual Property
Rights, but in no event less than reasonable care.

 

i)           Manna Pro shall not make any claims, representations or warranties
directly or indirectly to any third party about any Product that is inconsistent
with a Product’s Specification.

 

j)           Manna Pro will market and sell the Products on their own merits and
shall not promote or encourage the purchase or use of any other product or
service similar to or competitive with the Products.

 

k)          Except to the extent Manna Pro is permitted to manufacture,
distribute or sell hypochlorous acid technology-based products that are
reasonable substitutes for Products by reason of a Corporate Event, Manna Pro
shall satisfy all of its and its affiliates’ requirements for the Products or
for other hypochlorous acid technology-based products that are reasonable
substitutes for Products, and shall fill all purchase orders it receives from
its Channel Partners for such products, in the Field in the Territory solely
through purchases of Product from Oculus under this Agreement. For the avoidance
of doubt, Manna Pro’s manufacture, distribution and/or sale after a Corporate
Event of hypochlorous acid technology-based products that are reasonable
substitutes for Products acquired through a Corporate Event shall not constitute
a breach of its obligations of this Section 5.1(k).

 

l)           Except to the extent Manna Pro is permitted to manufacture,
distribute or sell hypochlorous acid technology-based products that are
reasonable substitutes for Products by reason of a Corporate Event, neither
Manna Pro nor any of its affiliates will develop, manufacture, purchase,
distribute or market (or have or enter into any agreement or arrangement with
respect to) any hypochlorous acid technology-based product that is a reasonable
substitute for the Products in the Field in the Territory. For the avoidance of
doubt, Manna Pro’s development, manufacture, purchase, distribution and/or
marketing after a Corporate Event of hypochlorous acid technology-based products
that are reasonable substitutes for Products acquired through a Corporate Event
shall not constitute a breach of its obligations of this Section 5.1(l).

 



 14 

 

 

5.2          Oculus’ Obligations. Oculus shall: (a) maintain all appropriate
regulatory filings (other than Marketing Authorizations or other filings for
which Manna Pro is responsible) to support the marketing and distribution of the
Products, (b) conduct initial Product training with the Manna Pro marketing and
sales training teams consistent with Oculus’s quality system manual, (c) provide
all current Products sales materials and marketing literature for use by Manna
Pro in developing promotional material, (d) provide final approval on any and
all new promotional Materials or portions of materials specific to the Products
developed by Manna Pro if reasonably acceptable to Oculus, (e) manufacture or
ensure the manufacture of the Products in compliance and accordance with cGMP,
the Specifications and all Applicable Laws, and (f) notify Manna Pro and/or
provide any information promptly, but in no event later than three (3) business
days after discovering such information, including but not limited to any
instances where the Products are or become out of Specification (OOS), fail to
comply with cGMP, when any Products may be affected by regulatory action, or any
other conditions or circumstances that may impact, impair, or have a material
effect on Manna Pro’s ability to sell the Products.

 

5.3          Management and Governance. Each party shall appoint one
representative as its manager for the relationship (each such person, an
“Alliance Manager”). The Alliance Managers shall oversee commercialization
activities and facilitate resolution of disputes. The initial Alliance Manager
for Oculus shall be Dan McFadden, and the initial Alliance Manager for Manna Pro
shall be Roger Cagle.

 

5.4          Compliance with Laws. Both parties shall conduct their respective
businesses in accordance with all Applicable Law and in compliance with all
Regulatory Approvals.

 

5.5          Product Recalls.

 

a)          Oculus shall have the right and authority to order a recall of the
Products in response to FDA action or other event or incident.

 

b)          Each party agrees to notify the other immediately of any pending or
threatened event or condition which may lead to or require a recall or other
removal or withdrawal of any Products or any of its components from the Field in
the Territory, including: (a) actual or threatened regulatory action by the FDA
or any other governmental entity; or (b) safety concerns relating to the
Products or components.

 

c)          If the Product recall is threatened or required as a result of
nonconformity with Specifications, or because the Product was in any way
defective or suspected to be dangerous for its intended purpose and use, then
all out of pocket expenses, including those of Manna Pro, associated with the
recall shall be borne by Oculus. Oculus will replace, at its own expense
(including any shipping costs) any recalled Products with conforming Products
under these circumstances. However, if the Product is threatened or required to
be recalled due to a failure of Manna Pro to maintain the Product after its
receipt by Manna Pro in conditions substantially as required in the applicable
Specifications or documentation accompanying the Products when delivered, or due
to Manna Pro’s off-label market or sales, or failure of Manna Pro to comply with
Applicable Law, Regulatory Approvals, or Marketing Authorization, then all out
of pocket costs associated with the recall shall be borne by Manna Pro. Each
party shall bear the cost of its own administrative and internal overhead and
other expenses incurred in the event of a recall, regardless of the reason
necessitating such recall.

 



 15 

 

 

6.          IP Ownership.

 

6.1          Intellectual Property.

 

a)          Oculus shall be the sole and exclusive owner of all Intellectual
Property Rights in the Products (including, without limitation, the Microcyn
Technology) or used on Product Packaging or Labels (including, without
limitation, the Oculus Marks). Oculus shall also own all right, title and
interest in and to the Oculus Marks, including as used on Product Packaging or
Labels. Manna Pro acknowledges Oculus’ ownership of the Oculus Marks and agrees
that it will do nothing inconsistent with such ownership.

 

b)          Oculus hereby grants to Manna Pro a limited right and license
throughout the Term to use the Oculus Marks on marketing materials which have
been pre-approved by Oculus, and which are used by Manna Pro solely to promote,
advertise, sell and distribute the Products, and on the Product Packaging and
Labeling, as applied by Oculus to such Products.

 

c)          Manna Pro shall own all right, title and interest in and to any
Manna Pro trademarks, logos or other words or symbols identifying or making
reference to Manna Pro, including as used on such Packaging. Manna Pro hereby
grants to Oculus a limited right and license throughout the Term to use any
Manna Pro materials provided to Oculus for Packaging and Labeling, solely as
required for Oculus to provide the Products to Manna Pro as contemplated by this
Agreement.

 

6.2          Restrictions.

 

a)          Manna Pro shall not, and shall not seek to, alter, modify or reverse
engineer the Microcyn Technology.

 

b)          All use of the Oculus Marks shall inure to the benefit of Oculus.
Manna Pro agrees: (a) not to contest at any time, whether during the Term of
this Agreement or thereafter, the rights of Oculus in or to, or the validity of,
the Oculus Marks, (b) not to register or apply to register or cause to be
registered with any trademark or domain name registration organization any
trademark containing the Oculus Marks, or any trademark, trade name, service
mark, word, phrase or symbol or domain name which is identical or similar to the
Oculus Marks, or which contains part of the Oculus Marks, whether during the
Term or thereafter, (c) to promptly assign to Oculus any registrations or
applications for registrations with any trademark or domain name registration
organization of the Oculus Mark, trade name, service mark, word, phrase or
symbol or domain name which is identical or similar to the Oculus Mark or which
contains part of the Oculus Mark, whether during the Term or thereafter, and (d)
not to use any trademark, trade name, service mark, word, phrase or symbol or
domain name which is identical to or similar to the Oculus Mark or which
contains part of the Oculus Mark, whether during the Term or thereafter, except
for use of the Oculus Mark expressly permitted in this Agreement. Manna Pro
acknowledges Oculus’ ownership of the Oculus Mark and agrees that it will do
nothing inconsistent with such ownership.

 



 16 

 

 

6.3          Enforcement. Oculus shall, at its own costs and expense, use
commercially reasonable efforts to enforce Manna Pro’s rights as set forth in
this Agreement.

 

7.          Representation and Warranties.

 

7.1          Oculus’ Representations and Warranties. Oculus hereby represents
and warrants the following to Manna Pro:

 

a)          Oculus is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation;

 

b)          Oculus has the legal power and authority to enter into and be bound
by the terms and conditions of this Agreement and to perform its obligations
under this Agreement;

 

c)          Oculus has taken all necessary action on its part to authorize the
execution and delivery of this Agreement. This Agreement has been duly executed
and delivered on behalf of Oculus and constitutes a legal, valid, binding
obligation, enforceable against Oculus in accordance with its terms.

 

d)          Oculus is not subject to any legal, contractual or other
restrictions, limitations or conditions which conflict with its rights and
obligations under this Agreement or which might affect adversely its ability to
perform under this Agreement;

 

e)          Oculus, as of the Effective Date, has the manufacturing capacity to
provide Manna Pro with up to $5 million of Product(s) in the initial twelve (12)
month period;

 

f)           To the best of Oculus’ knowledge, there are no investigations,
adverse third party allegations, claims or actions against Oculus, including any
proceedings or any pending or threatened action against Oculus by or before any
governmental authority, relating to (i) the Products or (ii) Oculus’
Intellectual Property to the extent that is necessary for the manufacture of the
Products;

 

g)          To its knowledge, Oculus has obtained all necessary approvals,
licenses, permits or other authorizations (other than the Marketing
Authorizations or other clearance or authorizations required to be obtained by a
distributor) required, including all applicable Regulatory Approvals, to allow
Manna Pro to sell Products as contemplated herein, consistent with existing
industry practice as of the Effective Date;

 

h)          All Product manufacturing, Packaging and Labeling will be performed
in accordance with all Applicable Law, and cGMP;

 

i)           All Products shall comply with their applicable Specifications;

 

j)           To the best of Oculus’ knowledge, Oculus has not and will not use,
in any capacity associated with or related to the manufacture of the Products,
the services of any persons who have been, or are in the process of being,
debarred under the Generic Drug Enforcement Act of 1992, amending the food, Drug
and Cosmetic Act at 21 U.S.C. §335(a) or any comparable Law. Neither Oculus nor
any of its officers, employees, or consultants has been convicted of an offense
under (a) either a federal or state law that is cited in 21 U.S.C. §335(a) as a
ground for debarment, denial of approval, or suspension, or (b) any other law
cited in any comparable regulatory act as a ground for debarment, denial of
approval, or suspension.

 



 17 

 

 

7.2          Manna Pro Representations and Warranties. Manna Pro hereby
represents and warrants the following to Oculus:

 

a)          Manna Pro is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation;

 

b)          Manna Pro has the legal power and authority to enter into and be
bound by the terms and conditions of this Agreement and to perform its
obligations under this Agreement;

 

c)          Manna Pro has taken all necessary action on its part to authorize
the execution and delivery of this Agreement. This Agreement has been duly
executed and delivered on behalf of Manna Pro and constitutes a legal, valid,
binding obligation, enforceable against Manna Pro in accordance with its terms;

 

d)          Manna Pro is not subject to any legal, contractual or other
restrictions, limitations or conditions which conflict with its rights and
obligations under this Agreement or which might affect adversely its ability to
perform under this Agreement;

 

e)          To its knowledge, Manna Pro has obtained all Marketing
Authorizations and other clearance or authorizations required to be obtained by
a like distributor, including all applicable Regulatory Approvals, to allow
Manna Pro to sell Products as contemplated herein consistent with existing
industry practice as of the Effective Date;

 

f)           Manna Pro shall at all times comply with the restrictions on
distribution and sale of Products through the Distribution Channels in the Field
in the Territory solely as permitted under Section 2 hereof;

 

g)           Manna Pro shall all times comply with all Applicable Laws which are
applicable to Manna Pro as a distributor of the Products;

 

h)          Manna Pro has the right to use its trademarks and to allow Oculus
the right to manufacture applicable Packaging and Labeling containing such
trademarks to the extent necessary for such manufacture; and

 

i)            To the best of Manna Pro’s knowledge, Manna Pro has not and will
not use, in any capacity associated with or related to the marketing and sale of
the Products, the services of any persons who have been, or are in the process
of being, debarred under the Generic Drug Enforcement Act of 1992, amending the
Food, Drug and Cosmetic Act at 21 U.S.C. §335(a) or any comparable Law. Neither
Manna Pro nor any of its officers, employees, or consultants has been convicted
of an offense under (a) either a federal or state law that is cited in 21 U.S.C.
§335(a) as a ground for debarment, denial of approval, or suspension, or (b) any
other law cited in any comparable regulatory act as a ground for debarment,
denial of approval, or suspension.

 



 18 

 

 

j)           The Parties understand and agree to comply with the U.S. Foreign
Corrupt Practices Act, as revised, which prohibits the promise, payment or
giving of anything of value, either directly or indirectly, to any government
official for the purpose of obtaining or retaining business or any improper
advantage. For purposes of this Section, “government official” means (i) any
official, officer, representative, or employee of, including any doctor employed
by, any non-U.S. government department, agency or instrumentality (including any
government-owned or controlled commercial enterprise), or (ii) any official of a
public international organization or political party or candidate for political
office.

 

8.           Oculus’s Limited Warranty; Limitation of Liability.

 

8.1          Oculus warrants that each of the Products delivered will, under
normal use and conditions, substantially: (i) conform to the various product
label claims regarding shelf-life, and (ii) that all Products have been and
shall be manufactured in accordance and in compliance with cGMP, the
Specifications, and all Applicable Laws. This limited warranty does not cover
the results of abuse, storage not in conformity with Specifications,
misapplication, vandalism, acts of God, use contrary to Specifications, or
modification to the formula or dispensing mechanism by anyone other than Oculus.

 

8.2          Oculus is not and shall not be required to deal directly with any
Channel Partner with respect to the warranty stated herein. Manna Pro shall
coordinate any warranty claims with the applicable Channel Partners and end
users who acquire the Products sold to Manna Pro under this Agreement.

 

8.3          If Manna Pro makes a warranty to Channel Partners or others who
acquire the Products sold under this Agreement in excess of the warranty granted
by Oculus hereunder, then Oculus shall have no obligations to such Channel
Partners or others for such excess claims.

 

8.4          Manna Pro may reject and return non-conforming Product for
modification or replacement by Oculus provided that Manna Pro must first obtain
a return material authorization (“RMA”) from Oculus (which Oculus shall not be
unreasonably withhold). Oculus shall issue an RMA no later than two (2) business
days after Manna Pro’s request. Manna Pro shall include the RMA number with all
returns. Manna Pro shall return all non-conforming Product to Oculus within
thirty (30) days of Manna Pro’s discovery of non-conformance but in no event
more than 60 days after receipt/delivery.

 

8.5          Oculus is liable for all transit costs associated with replacement
of non-conforming Product. If Oculus intends to destroy any non-conforming
Product, such costs are the responsibility of Oculus.

 

8.6          If replacement is not reasonably possible, which shall be
determined within fifteen (15) days of the discovery and communication of
Product non-conformance, then Oculus may elect to refund to Manna Pro an amount
equal to the purchase price plus shipping costs for the non-conforming Product.
Oculus shall not be responsible for any labor costs or other costs Manna Pro
incurs incident to the replacement of any non-conforming Product.

 

8.7          If Oculus determines that any returned Product conformed to the
warranty, Oculus will return the Product to Manna Pro at Manna Pro’s expense,
freight collect, along with a written statement setting forth Oculus’s
conclusion that the returned Product was not defective, and Manna Pro agrees to
pay Oculus’s reasonable cost of handling and testing the returned Product.

 



 19 

 

 

8.8          EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PRODUCT IS
PROVIDED “AS-IS” WITHOUT WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO, NON-INFRINGEMENT, OR THE IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE; PROVIDED, HOWEVER, THAT THE PARTIES AGREE
THAT NOTHING STATED IN THIS PARAGRAPH SHALL LIMIT OCULUS’ LIABILITY OR
OBLIGATIONS WITH RESPECT TO ITS INDEMNITY OBLIGATIONS RELATING TO INFRINGEMENT
CLAIMS AS SET FORTH IN SECTION 9.2 HERETO.

 

8.9          TO THE EXTENT PERMISSIBLE UNDER APPLICABLE LAW, EXCEPT WITH RESPECT
TO EITHER PARTY’S INDEMNITY OBLIGATIONS CONTAINED HEREIN, OR CLAIMS ARISING OUT
OF BREACH OF SECTIONS 5.1(k), 5.1(l), 2.2, 6, AND 10 OF THIS AGREEMENT:

 

a)          IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY OTHER
PERSON FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL, OR PUNITIVE DAMAGES
(INCLUDING WITHOUT LIMITATION LOST PROFITS) ARISING OUT OF THIS AGREEMENT
(WHETHER FOR BREACH OF CONTRACT, TORT, NEGLIGENCE OR OTHER FORM OF ACTION) OR
ITS TERMINATION, AND IRRESPECTIVE OF WHETHER SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF ANY SUCH LOSS; AND

 

b)          IN NO EVENT WILL EITHER PARTY’S TOTAL CUMULATIVE LIABILITY FOR
DIRECT DAMAGES UNDER THIS AGREEMENT EXCEED THE AMOUNTS PAID BY MANNA PRO TO
OCULUS HEREUNDER.

 

9.          Indemnification.

 

9.1          Manna Pro’s Indemnity. Manna Pro agrees that it will, at its own
expense, defend all third party suits or proceedings instituted against Oculus,
and hold Oculus harmless against any claims arising out of (a) any off label
marketing, sale or use of the Products by Manna Pro or members of the
Distribution Channels to whom Manna Pro sells or transfers Products, (b) any
third party suits for breach of a third party’s Intellectual Property Rights in
connection with the use by Oculus of Manna Pro trademarks on Labeling and
Packaging, and/or (c) any breach of any representation or warranty of Manna Pro
contained herein. For purposes of clarity, Manna Pro is not liable under this
Section 9.1 to the extent that such claims are attributable to acts or omissions
of Oculus in breach of its representations, warranties and covenants hereunder.

 

9.2          Oculus’s Indemnity. Oculus agrees that it will, at its own expense,
defend, indemnify and hold harmless Manna Pro and its affiliates, and their
respective officers, directors, employees, shareholders, members, agents and
representatives from and against all third party suits or proceedings, damages,
losses, and other expenses (including attorneys fees) arising as a result of (a)
any infringement or misappropriation of a third party’s Intellectual Property
Rights pertaining to the Products, the Microcyn Technology or the Oculus Marks,
and/or (b) personal injury or property damage as a result of use of the
Products, including products liability, and/or (c) any breach of any
representation or warranty of Oculus contained herein. For purposes of clarity,
Oculus is not liable under this Section 9.2 to the extent that such claims are
attributable to acts or omissions of Manna Pro in breach of its representations,
warranties and covenants hereunder.

 



 20 

 

 

9.3          Procedure. A party seeking indemnification under this Section 8
shall provide the indemnifying party with prompt written notice of any such
claim. The indemnifying party shall have sole control and authority with respect
to the defense and settlement of any such claim. The indemnified party shall
cooperate with the indemnifying party, at the indemnifying party’s sole cost and
expense, in the defense of any such claim. The indemnifying party shall not
agree to any settlement of any such claim that does not include a complete
release of the indemnified party from all liability with respect thereto or that
imposes any liability, obligation or restriction on the indemnified party with
the prior written consent of the indemnified party. The indemnified party may
participate in the defense of any claim through its own counsel, and at its own
expense.

 

9.4          Insurance.

 

a)            Manna Pro agrees to maintain (i) workers’ compensation insurance
for all of its employees, the limits of which shall be in statutory compliance
with the applicable compensation laws, and employer’s liability of not less than
$1,000,000 per accident, (ii) commercial general liability, including product
liability, with limits of not less than $1,000,000 per occurrence; (iii)
automobile insurance with limits in an amount of at least $1,000,000; and (iv)
umbrella coverage in an amount of at least $10,000,000. If Manna Pro terminates
its product liability insurance policy during the term of this Agreement, it
shall obtain and maintain the maximum available extended discovery period
insurance, if applicable.

 

b)            Oculus agrees to maintain (i) workers’ compensation insurance for
all of its employees, the limits of which shall be in statutory compliance with
the applicable compensation laws and employer’s liability in an amount of at
least $1,000,000 per occurrence, (ii) commercial general liability insurance in
an amount of at least $1,000,000 per occurrence, (iii) automobile insurance with
limits in an amount of at least $1,000,000 per occurrence for bodily injury and
property damage, and (iv) products liability in an amount of at least $5,000,000
per occurrence. If Oculus terminates its product liability insurance policy
during the term of this Agreement, it shall obtain and maintain the maximum
available extended discovery period insurance, if applicable.

 

10.          Confidential Information.

 

10.1          Ownership of Confidential Information. Each party is and shall
remain the owner of its Confidential Information. Nothing contained in this
Agreement shall be construed as granting any rights by license or otherwise to
such Confidential Information.

 

10.2          Agreement to Maintain Confidentiality. Both parties shall take all
reasonable steps to ensure that it and its agents maintain the confidentiality
of the Confidential Information of the other party.

 

10.3          Agreement Not to Use or Disclose. Except as provided in this
Agreement or the NDA, neither party shall disclose to any other person or entity
Confidential Information of the disclosing party or use such Confidential
Information for any purpose other than the purposes expressly authorized under
this Agreement.

 



 21 

 

 

11.          Term and Termination.

 

11.1          Term. Unless sooner terminated in accordance with the provisions
hereof, the initial term of this Agreement will be for a period of five (5)
years (the “Initial Term”) and shall automatically renew for successive one (1)
year terms (each a “Renewal Term” and together with the Initial Term, the
“Term”) unless terminated by either party pursuant to Section 11.2.

 

11.2          Termination.

 

a)          For Cause. Either party will have the right to terminate this
Agreement for cause upon sixty (60) days’ (if capable of cure) (the “Cure
Period”) prior written notice to the other party (i) as a result of a material
breach of this Agreement by the other party that remains uncured during the Cure
Period, (ii) upon the institution by or against either party of insolvency,
receivership or bankruptcy proceedings or any other proceedings for the
settlement of either party's debts which are not resolved or terminated within
the Cure Period, (iii) upon either party making an assignment for the benefit of
creditors, or (iv) upon either party's dissolution or ceasing to do business.

 

b)          Termination for Failure to Meet Minimums during Initial Term. If
Manna Pro fails to make Minimum Purchases in any two (2) consecutive Contract
Years of the Initial Term and Manna Pro fails to meet Minimum Marketing Spend
for the same such period, Oculus shall, after providing to Manna Pro written
notice, have the right, at its option, to: (i) (A) convert Manna Pro’s
distribution rights under Section 2.2 to non-exclusive distribution rights
effective as of the date of such notice and (B) terminate this Agreement
effective two hundred seventy (270) days after the date of such notice to Manna
Pro; provided, however, that Manna Pro shall have no right to purchase, and
Oculus shall no obligation to sell, any Products after the date that is one
hundred eighty (180) days after the date of such notice to Manna Pro; or (ii)
convert Manna Pro’s exclusive distribution rights under Section 2.2 to
non-exclusive distribution rights effective as of the date of such notice and
continue the Term on the terms and conditions of this Agreement.

 

c)          Termination for Failure to Meet Minimums after Initial Term. If this
Agreement is extended after the Initial Term, and if Manna Pro fails to make
Minimum Purchases for any Renewal Period, Oculus shall, after providing to Manna
Pro thirty (30) days’ written notice, have the right, at its option, to: (i) (A)
convert Manna Pro’s distribution rights under Section 2.2 to non-exclusive
distribution rights effective as of the date of such notice, and (B) terminate
this Agreement effective two hundred seventy (270) days after the date of such
notice to Manna Pro; provided, however, that Manna Pro shall have no right to
purchase, and Oculus shall no obligation to sell, any Products after the date
that is one hundred eighty (180) days after the date of such notice to Manna
Pro; or (ii) convert Manna Pro’s exclusive distribution rights under Section 2.2
to non-exclusive distribution rights effective as of the date of such notice and
continue the Term on the terms and conditions of this Agreement.

 



 22 

 

 

d)          By Oculus upon Corporate Event. In the event that Manna Pro is
involved in a Corporate Event with an Oculus Competitor, or a Corporate Event
that results in Manna Pro owning, merging with or being acquired by an Entity
that generates $[ ]† or more in revenue from hypochlorous acid technology-based
products that are reasonable substitutes for Products (the “Threshold”), then
Oculus may, at its election: (i) convert Manna Pro’s distribution rights under
Section 2.2 to non-exclusive distribution rights effective as of the date of
such notice and terminate this Agreement effective two hundred seventy (270)
days after the date of such notice to Manna Pro; provided, however, that Manna
Pro shall have no right to purchase, and Oculus shall no obligation to sell, any
Products after the date that is one hundred eighty (180) days after the date of
such notice to Manna Pro; or (ii) convert Manna Pro’s exclusive distribution
rights under Section 2.2 to non-exclusive distribution rights effective as of
the date of such notice and continue the Term on the terms and conditions of
this Agreement. For the avoidance of doubt, Manna Pro’s manufacture, purchase,
distribution and sale after a Corporate Event of hypochlorous acid
technology-based products that are reasonable substitutes for Products acquired
through such Corporate Event shall not constitute a breach of its obligations of
this Section, or of Sections 5.1(k) or Section 5.1(l).

 

e)          Termination for Convenience after Conversion to Non-Exclusive
Rights. At any time after Oculus elects to convert Manna Pro’s rights under
Section 2.2 of this Agreement to non-exclusive rights pursuant to Sections
11.2(b)(ii), 11.2(c)(ii), or 11.2(d)(ii), Oculus may terminate this Agreement
for convenience upon two hundred seventy (270) days’ written notice to Manna
Pro; provided, however, that Manna Pro shall have no right to purchase, and
Oculus shall have no obligation to sell, any Products after the date that is one
hundred eighty (180) days after the date of such notice to Manna Pro.

 

11.3          Effect of Termination. Upon termination or expiration of this
Agreement for any reason:

 

a)          each party shall retain ownership of its respective Confidential
Information, and shall, if requested, return to the other party all of the
Confidential Information received from the other party up to the effective date
of termination;

 

b)          all licenses and rights granted by one party to another hereunder
shall be immediately terminated;

 

c)          Manna Pro shall pay to Oculus any amounts due under this Agreement;

 

d)          Manna Pro shall, to Oculus’ option, either return or destroy all
marketing Materials in Manna Pro’s possession or under its control (including
all Materials in the possession of any of Manna Pro’s employees, sales
representatives, agents and/or or other representatives); and

 

e)          Manna Pro shall take such measures as are reasonably necessary to
transfer or assign the Marketing Authorizations to Oculus or Oculus’ designee.

 

 

 

† Confidential material redacted and separately filed with the Commission.

 



 23 

 

 

12.          Miscellaneous.

 

12.1          Survival. Sections 1 (Definitions), 5.1(f) (Audit), 5.5 (Product
Recalls), 6 (IP Ownership), 7 (Representations and Warranties), 8 (Oculus
Limited Warranty; Limitation on Liability), 9 (Indemnification), 10
(Confidential Information), 11.2(b), (c), (d) (Termination), 11.3 (Effect of
Termination), and 12 (Miscellaneous) shall survive any expiration or termination
of the Agreement.

 

12.2          Specific Performance; Injunctive Relief. The parties recognize and
agree that any breach by the receiving party of its obligations contained in
Section 9 and Section 5 would cause irreparable harm to the disclosing party
such that the disclosing party could not be compensated for the harm by money
damages alone. Therefore, the parties agree that the provisions of Section 10
and Section 6 shall be enforceable by specific performance, including injunctive
relief, without the necessity of a bond.

 

12.3          Notices. All notices shall be deemed given by prepaid reputable
overnight courier, and addressed as set forth at the signature line below or to
such other address as the party to receive the notice or request so designates
by written notice to the other.

 

12.4          Assignment.

 

a)          This Agreement and all rights and obligations hereunder are personal
to the parties.

 

b)          Neither party may assign any of its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that either party may assign its rights and/or obligations to any
affiliate, and to any person or entity into which the party merges (regardless
of the identity of the surviving entity) or which has otherwise succeeded to all
or substantially all of the business or assets to which this Agreement pertains,
whether by merger, consolidation, reorganization, asset or securities sale, by
operation of law, or otherwise.

 

c)          In the event that Manna Pro is involved in a Corporate Event
involving an [ ]†, Manna Pro shall provide written notice of such Corporate
Event to Oculus promptly after the closing of such Corporate Event.

 

i.          In the event that Manna Pro is involved in a Corporate Event
involving an [ ]†, then Oculus may exercise the rights set forth in Section
11.2(d) hereunder.

 

ii.         In the event that Manna Pro is involved in a Corporate Event
involving an [ ]†, then Manna Pro shall report in writing to Oculus the [ ]†,
and shall continue to report quarterly in writing to Oculus the [ ]†. If at any
time throughout the Term the [ ]† by such [ ]† meet the [ ]†, then Oculus may
exercise the rights set forth in Section 11.2(d) hereunder.

 

d)          This Agreement shall benefit and be binding upon the parties to this
Agreement and their respective permitted successors and assigns.

 

 

 

 

† Confidential material redacted and separately filed with the Commission.

 



 24 

 

 

12.5          Waiver. No term or condition of this Agreement shall be deemed
waived unless such waiver is in a writing executed by the party against whom the
waiver is sought to be enforced. Failure or delay in the exercise of any right,
power or privilege hereunder shall not operate as a waiver thereof or of any
subsequent failure or delay.

 

12.6          Governing Law, Jurisdiction, Venue. The Agreement will be governed
by and construed under the laws of the State of Delaware without regard to
conflicts of laws principles. The parties hereby irrevocably submit to the
exclusive jurisdiction of, and waive any venue or jurisdictional objections
against, the state or federal courts located in Delaware, in any disputes
arising hereunder.

 

12.7          Attorney’s Fees. The prevailing party shall be awarded its
reasonable attorneys’ fees and costs incurred in any dispute arising out of or
related to this Agreement, whether or not suit be commenced.

 

12.8          Severability. If any of the provisions of this Agreement in any
way violate or contravene any laws applicable to this Agreement, such provision
shall be deemed not to be a part of this Agreement and the remainder of this
Agreement shall remain in full force and effect. In such event, the parties
agree to negotiate in good faith to substitute legal and enforceable provisions
that most nearly effect the original intent of the severed provision.

 

12.9          Subject Headings. The captions and headings used herein are
intended for convenience only, and shall not affect the construction or
interpretation of any section or provision of this Agreement.

 

12.10         Entire Agreement. This Agreement, including the exhibits
referenced herein and/or attached hereto, and that certain Confidentiality and
Non-Disclosure Agreement by and between Oculus and Manna Pro dated May 1, 2015
(the “NDA”), constitute the entire understanding and agreement of the parties
related to the subject matter hereof, and supersede any and all prior or
contemporaneous offers, negotiations, agreements and/or understandings, written
or oral, as to such subject matter.

 

12.11         Amendments. Except as provided herein, no amendment, revision or
modification of this Agreement shall be effective or binding unless made in
writing and signed by each of the parties.

 

12.12         Conflicts. In the event the provisions of this Agreement conflict
with the terms of the NDA, the terms of the NDA shall control. If any provisions
of this Agreement conflict with the provisions set forth in the exhibits, then
the exhibits shall control.

 

12.13         Counterparts. The parties may execute this Agreement in any number
of counterparts, which all taken together shall constitute a single agreement.
Counterparts may be shared electronically, each such shared counterpart to have
the same effect and validity as any original.

 



 25 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the last date of execution set forth below.

 

OCULUS INNOVATIVE SCIENCES, INC.

 

BY: /s/ Robert Miller                                   

TITLE: Robert Miller, CFO

DATE:         11/6/2015                

 

MANNA PRO PRODUCTS, LLC

 

BY: /s/ John Howe                                

TITLE: John Howe, CEO

DATE:         11/6/2015                     

 

ADDRESS:

 

1129 No. McDowell Boulevard
Petaluma, CA 94954

PHONE: (707) 283-0550

FAX: (707) 283-0551

ADDRESS:

 

707 Spirit 40 Park Dr., Suite 150

Chesterfield, MO 63005

 

PHONE: (636) 681-1745
FAX: (636) 681-1799




 

 



 26 

 

 

Exhibit A

 

Products and Prices*

 

Product Size (oz) Size (ml) Liquid/Gel Application Price Microcyn AH Wound &
Skin Care [ ]† oz [ ]† ml Liquid Spray $[ ]† Microcyn AH Wound & Skin Care [ ]†
oz [ ]† ml Liquid Spray $[ ]† Microcyn AH Wound & Skin Care [ ]† oz [ ]† ml
Liquid Spray $[ ]† Microcyn AH Wound & Skin Care  [ ]† oz [ ]† ml Hydrogel Spray
$[ ]† Microcyn AH Wound & Skin Care  [ ]† oz [ ]† ml Hydrogel Spray $[ ]†      
      Microcyn AH Farm & Ranch Spray  [ ]† oz [ ]† ml Liquid Spray $[ ]†
Microcyn AH Farm & Ranch Hydrogel [ ]† oz [ ]† ml Hydrogel Spray $[ ]†          
  EYE & EAR CARE           Microcyn AH Ear & Eye Wash [ ]† oz [ ]† ml Liquid
Dropper $[ ]† Microcyn AH Opthalmic Gel [ ]† oz [ ]† ml Hydrogel Dropper $[ ]†
Microcyn AH Pink Eye Spray  [ ]† oz [ ]† ml Liquid Spray $[ ]†            
SAMPLES           Microcyn AH Wound & Skin Care [ ]† oz [ ]† ml Liquid Spray $[
]†             DERMATOLOGY/ DIMETHICONE           MicrocynAH Anti-Itch Spray Gel
[ ]† oz. [ ]† ml Hydrogel Spray $[ ]† MicrocynAH Hot Spot Spray Gel [ ]† oz.  [
]† ml Hydrogel Spray $[ ]†

 

*Pricing includes standard bottles, labels, packaging and formulations meeting
the applicable label claims. Pricing does not include the cost of trays.

  

† Confidential material redacted and separately filed with the Commission.

 



 27 

 

 

Exhibit B

 

Minimum Purchases, Minimum Marketing Spend and Bonus Triggers

 

Minimum Annual Purchases

 

Contract Year Minimum Annual Purchases Contract Year 1 $[ ]† Contract Year 2 $[
]† Contract Year 3 $[ ]† Contract Year 4 $[ ]† Contract Year 5 $[ ]†

 

The parties agree that if Manna Pro exceeds its Minimum Purchases by at least [
]†% in any Contract Year, the amount by which Manna Pro’s Product Purchase
Amounts exceed the Minimum Purchase for such Contract Year (the “Carryover
Amount”) may be carried over to the following Contract Year (the “Carryover
Year”) solely for purposes of determining whether Manna Pro meets its Minimum
Purchases for the Carryover Year only. For the avoidance of doubt, any Product
Purchase Amount paid to Oculus in a Contract Year may only be carried over to
the immediately following Calendar Year, and the Product Purchase Amounts in any
Carryover Year shall be reduced by the Carryover Amount carried over from the
prior Contract Year. Carryover Amounts shall not be used in determining
eligibility for, or for calculating, any bonus payment pursuant to Section 2.5
for any Contract Year.

 

 

 

 

† Confidential material redacted and separately filed with the Commission.

 

 



 28 

 

 

Minimum Marketing Spend

 

Contract Year Minimum Marketing Spend Contract Year 1 $[ ]† Contract Year 2 $[
]† Contract Year 3 $[ ]† Contract Year 4 $[ ]† Contract Year 5 $[ ]†

 

Microcyn Sales to trigger Manna Pro Bonuses

 

Contract Year Bonus Trigger Contract Year 1 $[ ]† Contract Year 2 $[ ]† Contract
Year 3 $[ ]† Contract Year 4 $[ ]† Contract Year 5 $[ ]†

 

 

 

 

† Confidential material redacted and separately filed with the Commission.



 29 

 

